DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/15/2021 has been considered by the examiner.  

Election/Restrictions
Claims 40-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the limitation "forming … a second layer of a second material deposit on the interface layer adjacent the first material deposit".  This limitation is unclear.  In the same claim set, the initial layer of second material formed on the interface layer is referred to as a first layer of a second material deposit on the interface layer in claim 26 and a second layer of a second material deposit on the interface layer.  It is unclear why this layer is given different names within the same claim set, or alternatively, the difference between a first layer of a second material deposit on the interface layer in claim 26 and a second layer of a second material deposit on the interface layer in claim 31 is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 25-34 and 39 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 20130122259 A1).
Regarding claims 25 and 32, Lee teaches “a method including forming a layer on a substrate, forming an array of features on a surface of the layer, and forming an environmental barrier coating on the layer and the array of features” (which reads upon “a method for depositing material on a component, the method comprising”, as recited in the instant claim; paragraph [0009]).  Lee teaches that “features 58 a, 58 b, 58 c (collectively “features 58”) comprise depressions or grooves formed in surface 56 of overlayer 52, and that features 58 may be formed by ultrasonic machining, water jet machining, mechanical machining, chemical etching, photolithography, laser machining, laser cladding, electrochemical machining, electro-discharge machining, micromachining, vibropeening, or the like” (which reads upon “forming an excavation in a target area of the component”, as recited in the instant claim; paragraph [0054]).  Lee teaches that “once the array of features 58 is formed in the overlayer 52 (124), a bond coat 54 optionally may be deposited on layer 52, including the array of features 58” (which reads upon “applying an interface layer on the excavation”, as recited in the instant claim; paragraph [0090]).  Lee teaches that “Bond coat 54 may be formed on substrate 32 by, for example, plasma spraying, PVD, CVD, or the like” (which reads upon “by flowing the interface layer on the excavation or by spraying a thermal spray on the excavation”, as recited in the instant claim; paragraph [0093]).  Lee teaches that “an article may be coated with a bond coat formed on the substrate and an EBC formed on the bond coat” (which reads upon “and forming a first layer of a first material deposit on the interface layer”, as recited in the instant claim; paragraph [0026]).  Lee teaches that “FIG. 3 is a cross-sectional diagram depicting an example of a substrate coated with an overlayer, in which features are formed and on which a bond coat is formed, and an environmental barrier coating formed on the bond coat” (which reads upon claims 25 and 32; paragraph [0014] and FIG. 3).  
Regarding claims 26, Lee teaches the method of claim 25 as stated above.  Lee teaches that “a CMAS resistant layer 64 may be provided adjacent to or overlying TBC 62 or EBC 36 to protect TBC 62 and/or EBC 36 from infiltration of CMAS into pores of TBC 62 and/or EBC 36” (paragraph [0059]).  
Regarding claim 27, Lee teaches the method of claim 25 as stated above.  Lee teaches that “EBC 36 may be applied by a variety of techniques, such as plasma spraying, PVD such as EB-PVD or DVD, CVD, cathodic are deposition, slurry dipping, sol-gel coating, electrophoretic deposition and the like” (which reads upon “further comprising forming a second layer of the first material deposit on the first layer of the first material deposit”, as recited in the instant claim; paragraph [0095]; one of ordinary skill in the art would recognize that a plasma sprayed coating is formed by the build-up of successive layers of particle droplets).  
Regarding claims 28-29 and 39, Lee teaches the method of claim 25 as stated above.  Lee teaches that “a CMAS resistant layer 64 may be provided adjacent to or overlying TBC 62 or EBC 36 to protect TBC 62 and/or EBC 36 from infiltration of CMAS into pores of TBC 62 and/or EBC 36” (paragraph [0059]; adjacent to does not require touching and reads on separated from the first material deposit by the portion of the interface layer).  Lee teaches that “EBC 36 may be applied by a variety of techniques, such as plasma spraying, PVD such as EB-PVD or DVD, CVD, cathodic are deposition, slurry dipping, sol-gel coating, electrophoretic deposition and the like” (which reads upon “further comprising forming a second layer of the first material deposit on the first layer of the first material deposit”, as recited in the instant claims; paragraph [0095]; one of ordinary skill in the art would recognize that a plasma sprayed coating is formed by the build-up of successive layers of particle droplets).  Lee teaches that the CMAS layer may be adjacent to the EBC layer and that the EBC layer may be formed by plasma spraying, which is understood to be more than one layer.  Lee teaches that “bond coat 54, EBC 36, TBC 62, and CMAS-resistant layer 64 may include any composition described herein, may be deposited using any suitable technique, and may be formed to any suitable thickness – additionally, bond coat 54, EBC 36, TBC 62, and CMAS-resistant layer 64 may be formed over substrate 32 in any order” (paragraph [0141]).  
Regarding claim 30, Lee teaches the method of claim 25 as stated above.  Lee teaches that “bond coat 54, EBC 36, TBC 62, and CMAS-resistant layer 64 may include any composition described herein, may be deposited using any suitable technique, and may be formed to any suitable thickness” (paragraph [0141]).  
Regarding claim 31, Lee teaches the method of claim 25 as stated above.  Lee teaches that “the” (paragraph [00]).  Lee teaches that “bond coat 54, EBC 36, TBC 62, and CMAS-resistant layer 64 may include any composition described herein, may be deposited using any suitable technique, and may be formed to any suitable thickness” (paragraph [0141]).  Lee teaches that “a CMAS resistant layer 64 may be provided adjacent to or overlying TBC 62 or EBC 36 to protect TBC 62 and/or EBC 36 from infiltration of CMAS into pores of TBC 62 and/or EBC 36” (paragraph [0059]).   
Regarding claim 33, Lee teaches the method of claim 25 as stated above.  Lee teaches that “because the EBC provides some thermal insulation to the substrate, the substrate and EBC may experience different temperatures, which may affect the relative amounts of expansion and/or contraction experienced by the substrate and EBC” (paragraph [0005]).  Lee teaches that “this may lead to thermal stress at or above the bond coat/EBC interface, which over time may lead to crack formation and growth in the EBC” (paragraph [0005]).  Lee teaches that “eventually, if the crack grows to a sufficient size, the EBC may detach from the substrate” (paragraph [0005]).  Lee teaches “mitigating crack propagation and detachment of the EBC from the substrate or bond coat” (paragraph [0006]).  Lee teaches that “techniques for reducing or minimizing the effect of crack growth in the EBC, and that the techniques include forming features in a surface of a layer formed on the substrate, such as an overlay or a bond coat” (paragraph [0027]).  Lee teaches that “the features disrupt the relative planarity of the surface and impede crack growth or propagation – in particular, when a crack forms in the EBC and begins to propagate in a plane substantially parallel to the surface of the substrate, the features serve as an impediment to further crack growth by presenting an interface between two materials, e.g., the EBC and the bond coat or the bond coat and the substrate, across which the crack would be required to grow” (paragraph [0027]).  
Regarding claim 34, Lee teaches the method of claim 25 as stated above.  Lee teaches that “the smooth surface may be produced by polishing” (paragraph [0140]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130122259 A1), as applied to claim 25 above, and further in view of Subramanian et al. (US 20160369637 A1).
Regarding claim 35, Lee teaches the method of claim 25 as stated above.  Lee teaches an example airfoil 12 of a turbine blade 10 on which a coating may be deposited according to the techniques of the present disclosure (paragraph [0029]).  Lee is silent regarding how the turbine blade is made.  Regarding the subject limitation, in order to carry out the invention of Lee, it would have been necessary and obvious to look to the prior art for exemplary methods of forming turbine blades.  Subramanian provides this teaching.  Subramanian teaches that FIG. 2 is a detailed cross sectional elevational view of the turbine engine of FIG. 1, showing Row 1 turbine blade and Rows 1 and 2 vanes incorporating one or more exemplary thermal barrier coating embodiments of the invention (paragraph [0029]).  Subramanian teaches a turbine component, such as for example a turbine blade, vane or combustion section transition, having an exemplary embodiment of engineered surface features (ESFs) formed in a bond coat (BC) with the thermal barrier coat (TBC) applied over the ESFs (paragraph [0043]).  Subramanian teaches that in the first-noted formation process, a surface feature can be formed in a wax pattern, which is then shelled and cast per standardized investment casting procedures; alternatively, a ceramic shell insert can be used on the outside of the wax pattern to form part of the shell structure (paragraph [0108]).  Subramanian teaches that when utilizing a ceramic shell insert the MSFs can be more effectively protected during the abradable component manufacture handing and can more exotic in feature shape and geometry (i.e., can contain undercuts or fragile protruding features that would not survive a normal shelling operation (paragraph [0108]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the turbine blade of the prior art by casting taught by Subramanian, motivated to form a conventional turbine blade, including more exotic in feature shape and geometry, using known and tested methods.  

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130122259 A1), as applied to claim 25 above, and further in view of I. Gibson, D.W. Rosen, and B. Stucker, Additive Manufacturing Technologies, DOI 10.1007/978-1-4419-1120-9_1, Springer Science+Business Media, LLC 2010 (Gibson), from IDS.  
Regarding claims 36-38, Lee teaches the method of claim 25 as stated above.  Lee teaches that “the” (which reads upon “limitation”, as recited in the instant claim; paragraph [00]).  Lee teaches that “the” (which reads upon “limitation”, as recited in the instant claim; paragraph [00]).  Lee teaches that “the” (“limitation”; column x, lines y).  
Lee teaches controlling the location and movement of the laser and the added material relative to overlayer 52, laser cladding may be used to form the desired shape of features 58 on overlayer 52 (paragraph [0089]; being able to control the laser implies a controller).  Lee teaches that bond coat 54, EBC 36, TBC 62, and CMAS-resistant layer 64 may include any composition described herein, may be deposited using any suitable technique, and may be formed to any suitable thickness (paragraph [0141]; implies that the thickness is controlled).  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  
Gibson is similarly concerned with Additive manufacturing (title).  Gibson teaches “the use of automation to manufacture products, thus implying the simplification or removal of manual tasks from the process” (page 6).  Gibson teaches that “computers and microcontrollers are used to control the actuators and to monitor the system variables” (page 6).  Gibson teaches that “AM technology requires precise positioning of equipment in a similar way to a Computer Numerical Controlled (CNC) machining center, or even a high-end photocopy machine or laser printer” (page 18).  Gibson teaches that “the equipment requires controllers that take information from sensors for determining status and actuators for positioning and other output functions, and that computation is generally required in order to determine the control requirements” (page 18).  Gibson teaches that “conducting these control tasks even in real-time does not normally require significant amounts of processing power by today’s standards” (page 18).  Gibson teaches that “dedicated functions like positioning of motors, lenses, etc. would normally require individual controller modules” (page 18).  Gibson teaches that “a computer would be used to oversee the communication to and from these controllers and pass data related to the part build function” (page 18).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller coupled to the manufacturing components of the system of Lee, as taught by Gibson because controllers are a standard part of Additive Manufacturing equipment, and to ensure precise positioning of equipment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733